USDC IN/ND case 2:18-cv-00469-JTM-JEM document 57 filed 08/13/20 page 1 of 1

                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

MICHAEL EAZELLE,                        )
                                        )
             Plaintiff,                 )
                                        )
             v.                         )      No. 2:18 CV 469
                                        )
SGT. JAMES POLING, et al.,              )
                                        )
             Defendants.                )

                                      ORDER

      As no objections have been filed with respect to the report and recommendation

of Magistrate Judge John E. Martin dated July 27, 2020, the court now ADOPTS that

report and recommendation (DE # 56), and DENIES without prejudice defendant

James Poling’s motion to dismiss (DE # 33) and defendants Correctional Health

Indiana, Inc. and William Forgey’s motion to dismiss (DE # 41).

                                        SO ORDERED.

      Date: August 12, 2020
                                         s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT
